

Exhibit 10.1


FORM OF INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is made as of [ ], by and between
Alpha and Omega Semiconductor Limited, an exempted limited liability company
organized under the laws of Bermuda (the “Company”), and [ ] (“Indemnitee”).
    
WHEREAS, the Company wishes to attract and retain the services of Indemnitee, to
serve as a member of the board of directors (“Director”) or as an officer
(“Officer”) of the Company or its Subsidiaries; and


WHEREAS, the Company recognizes Indemnitee’s need for protection against
personal liability for actions taken, or not taken, in good faith by Indemnitee
in his or her capacity as a Director or Officer, as applicable, and in order to
assure Indemnitee’s continued service to the Company, the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee;


WHEREAS, the Indemnitee is willing to serve, or to continue to serve, as a
director or officer of the Company, as the case may be, if the Indemnitee is
furnished the indemnity provided for herein by the Company; and


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Indemnitee do
hereby covenant and agree as follows:
 
1. Indemnification. Subject to the operation of Section 2, Indemnitee will be
indemnified and held harmless by the Company to the fullest extent authorized by
the Companies Act of Bermuda (as amended, the “Companies Law”), as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Company to provide broader
indemnification rights than such law permitted the Company to provide prior to
such amendment) against any and all Expenses (as defined below), judgments,
penalties, fines, liabilities, losses, taxes and amounts paid in settlement, in
each case to the extent actually incurred by Indemnitee or on Indemnitee’s
behalf in connection with any threatened, pending or completed Proceeding (as
defined below) or any claim, issue or matter therein, which Indemnitee is, or is
threatened to be made, a party to or participant in by reason of such
Indemnitee’s status as a Director or Officer of the Company or its Subsidiaries,
as the case may be. The rights of indemnification provided by this Section 1
will exist as to Indemnitee after he or she has ceased to be a Director or
Officer, as the case may be, and will inure to the benefit of his or her heirs,
executors, administrators and personal representatives. Notwithstanding the
foregoing, the Company will indemnify Indemnitee seeking indemnification in
connection with a Proceeding initiated by Indemnitee only if such Proceeding was
authorized by the Board of Directors of the Company. The Company hereby agrees
to indemnify such Indemnitee’s heirs, executors, administrators and personal
representatives as express third-party beneficiaries hereunder to the same
extent and subject to the same limitations





--------------------------------------------------------------------------------




applicable to Indemnitee hereunder for claims arising out of the status of such
persons as heirs, executors, administrators and personal representatives of an
Indemnitee.


2. Standard of Care. Indemnification will be provided pursuant to this Agreement
in respect of any negligence, default, breach of duty or breach of trust of
Indemnitee in relation to the Company or any Subsidiary, provided that, no
indemnification will be provided if a determination is made by a court of
appropriate jurisdiction that the conduct of the Indemnitee involved fraud or
dishonesty.
 
3. Notice/Cooperation by Indemnitee. Indemnitee will, as a condition precedent
to his or her right to be indemnified pursuant to this Agreement, give the
Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Such notice will contain the written affirmation of Indemnitee that
the standard of conduct necessary for indemnification hereunder has been
satisfied. Notice to the Company will be directed to the Chief Executive Officer
or Chairman of the Board of the Company in the manner set forth below.
Indemnitee will give the Company such information and cooperation as it may
reasonably require and as is within Indemnitee’s power. A delay in giving notice
under this Section 3 will not invalidate Indemnitee’s right to be indemnified
under this Agreement except to the extent such delay prejudices the defense of
the claim or the availability to the Company of insurance coverage for such
claim. All notices, requests, demands and other communications under this
Agreement will be in writing and may be given by email, facsimile or similar
writing and express mail or courier delivery or in person delivery, but not by
ordinary mail delivery. All such notices, requests and other communications will
be deemed received: (i) if given by email or fax, when transmitted to the email
address or fax number specified on the signature page of this Agreement, upon
receipt; (ii) if given by express mail, air courier or in person, when
delivered.


4. Advancement of Expenses to Indemnitee Prior to Final Disposition. The Company
will advance all Expenses incurred by or on behalf of Indemnitee in connection
with any Proceeding in which Indemnitee is a party or otherwise involved by
reason of Indemnitee’s status as a Director or Officer of the Company, as the
case may be, within 10 days after the receipt by the Company of a written
statement from Indemnitee requesting such advance or advances from time to time,
whether prior to or after final disposition of such Proceeding. Such statement
or statements will reasonably evidence the Expenses incurred by Indemnitee and
will be preceded or accompanied by an undertaking by or on behalf of Indemnitee
to repay any Expenses so advanced if it is ultimately be determined by final
judicial decision of a court of competent jurisdiction, from which decision
there is no further right to appeal that such Indemnitee is not entitled to be
indemnified against such Expenses. Indemnitee’s obligation to reimburse the
Company for any Expenses will be unsecured and without interest, and will be
accepted by the Company without reference to Indemnitee’s ability to repay
Expenses.


5. Nature of Rights. The failure of the Company (including its Board of
Directors or any committee or subgroup thereof, independent legal counsel, or
shareholders) to make a determination concerning the permissibility of such
indemnification or advancement of Expenses for Indemnitee will not be a defense
to the action and will not create a presumption that such indemnification or
advancement is not permissible. It is the parties’ intention that if the Company
contests Indemnitee’s


-2-



--------------------------------------------------------------------------------




right to indemnification, the question of Indemnitee’s right to indemnification
will be for the court of appropriate jurisdiction to decide, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
shareholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its shareholders) that the
Indemnitee has not met such applicable standard of conduct will create a
presumption that Indemnitee has or has not met the applicable standard of
conduct. Accordingly, if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee is entitled to be indemnified hereunder under applicable law, then
(x) Indemnitee will not be required to reimburse the Company for any Expenses
theretofore paid in indemnifying Indemnitee and (y) Indemnitee will be entitled
to receive interim payments of Expenses pursuant to Section 4, in each case
until a determination is made by such court in respect of Indemnitee’s claim for
indemnification.


6. Non-Exclusivity of Rights. The rights to indemnification and advancement of
Expenses set forth in this Agreement will not be exclusive of any other right
that Indemnitee may have or may hereafter acquire under any statute, provision
of the Second Amended and Restated Bye-Laws of the Company, vote of shareholders
or Directors of the Company or otherwise. In addition, the Indemnitee’s status
as an Officer or Director may allow for indemnification under certain agreements
containing indemnity provisions with another entity or protections under the
organization documents of such other entity. In those instances, the Company
shall remain wholly liable for making any indemnification payments for all
amounts herein notwithstanding the payment obligation of such amounts by a third
party to the Indemnitee; provided, however, that if and to the extent that the
Indemnitee has otherwise actually received payment for indemnifiable amount
herein under any insurance policy, contract, agreement, or otherwise, the
Company shall not be liable under this Agreement to make any payment to the
Indemnitee with respect to any such amounts.


7. Partial and Mandatory Indemnification.


(a) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines or penalties actually or reasonably incurred by him or her in the
investigation, defense, appeal or settlement of any Proceeding, but not,
however, for the total amount thereof, the Company will nevertheless indemnify
Indemnitee for the portion of such Expenses, judgments, fines or penalties to
which Indemnitee is entitled. Attorneys’ fees and expenses will not be prorated
but will be deemed to apply to the portion of indemnification to which
Indemnitee is entitled. (b) Notwithstanding any other provision of this
Agreement, but subject to Section 8, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Proceeding,
Indemnitee will be indemnified against all Expenses incurred by Indemnitee in
connection therewith.




-3-



--------------------------------------------------------------------------------




8. Mutual Acknowledgment. By accepting any potential benefits under this
Agreement, Indemnitee acknowledges that in certain instances, applicable law or
public policy may prohibit the Company from indemnifying Indemnitee pursuant to
this Agreement or otherwise.


9. Insurance. The Company shall use reasonable effort to purchase and maintain
insurance, at its expense, to protect itself and Indemnitee against any
liability of any character asserted against or incurred by the Company or
Indemnitee, or arising out of Indemnitee’s status as a Director or Officer of
the Company, as the case may be, whether or not the Company would have the power
to indemnify Indemnitee against such liability under the Companies Law or the
provisions of this Agreement. To the extent the Company maintains liability
insurance applicable to directors, officers, managers, employees, agents or
fiduciaries, Indemnitee will be covered by such policies in such a manner as to
provide Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Company’s directors, officers, managers, employees,
agents or fiduciaries.


10. Settlements. (a)    The Indemnitee agrees that it will not settle,
compromise or consent to the entry of any judgment as to the Indemnitee in any
pending or threatened Proceeding (whether or not the Indemnitee is an actual or
potential party to such Proceeding) in which Indemnitee has sought
indemnification hereunder without the Company’s prior written consent, which
consent will not be unreasonably withheld, unless such settlement, compromise or
consent respecting such Proceeding includes an unconditional release of the
Company and does not (i) require or impose any injunctive or other non-monetary
remedy on the Company or its affiliates, (ii) require or impose an admission or
consent as to any wrongdoing by the Company or its affiliates, or (iii)
otherwise result in a direct or indirect payment by or monetary cost to the
Company or its affiliates. The term “affiliate” shall have the meaning set forth
in Rule 144 of the Securities Act of 1933, as amended.


(b)    The Company agrees that it will not settle, compromise or consent to the
entry of any judgment as to the Indemnitee in any pending or threatened
Proceeding (whether or not the Indemnitee is an actual or potential party to
such Proceeding) in which the Indemnitee has sought indemnification hereunder
without the Indemnitee’s prior written consent, which consent shall not be
unreasonably withheld, unless such settlement, compromise or consent includes an
unconditional release of the Indemnitee and does not (i) require or impose any
injunctive or other non-monetary remedy on the Indemnitee, (ii) require or
impose an admission or consent as to any wrongdoing by the Indemnitee or (iii)
otherwise result in a direct or indirect payment by or monetary cost to the
Indemnitee personally (as opposed to a payment to be made or cost to be paid by
the Company on the Indemnitee’s behalf).


11.     Indemnification for Expenses as a Witness. Anything in this Agreement to
the contrary notwithstanding, to the fullest extent permitted by applicable law,
to the extent that the Indemnitee, by reason of the Indemnitee’s status as an
Officer or Director of the Company, is or was, or is or was threatened to be
made, a witness in any Proceeding to which the Indemnitee is not a party, the
Indemnitee shall be indemnified against all Expenses incurred by the Indemnitee
or on the Indemnitee’s behalf in connection therewith. To the extent permitted
by applicable law, the Indemnitee shall be entitled to indemnification for
Expenses incurred in connection with being or threatened to be made a witness,
as provided in this Section 11, regardless of whether the


-4-



--------------------------------------------------------------------------------




Indemnitee met the standards of conduct (save for fraud or dishonesty) set forth
in Section 2 and hereof.


12.    Definitions. For purposes of this Agreement, the following terms will
have the following meanings:


(a) “Expenses” means all direct and indirect fees of any type or nature
whatsoever, costs and expenses incurred in connection with any Proceeding,
including, without limitation, all attorneys’ fees and costs, disbursements and
retainers (including, without limitation, any fees, disbursements and retainers
incurred by the Indemnitee pursuant to Section 11 hereof), fees and
disbursements of experts, witnesses, private investigators and professional
advisors (including, without limitation, accountants and investment bankers),
court costs, filing fees, transcript costs, fees of experts, travel expenses,
duplicating, imaging, printing and binding costs, telephone and fax transmission
charges, computer legal research costs, postage, delivery service fees,
secretarial services, fees and expenses of third party vendors; the premium,
security for, and other costs associated with any bond (including supersedes or
appeal bonds, injunction bonds, cost bonds, appraisal bonds or their
equivalents), in each case incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding (including, without
limitation, any judicial or arbitration Proceeding brought to enforce the
Indemnitee’s rights under, or to recover damages for breach of, this Agreement),
any federal, state, local or foreign taxes imposed on Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement, ERISA excise
taxes and penalties, and all other disbursements or expenses of types
customarily and reasonably incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, actions, suits, or proceedings
similar to or of the same type as the Proceeding with respect to which such
disbursements or expenses were incurred. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding.


(b) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, regulatory and self-regulatory action, mediation, alternate dispute
resolution mechanism, inquiry, investigation, administrative hearing or other
proceeding, whether civil, criminal, administrative, arbitrative or
investigative, whether formal or informal, including a proceeding initiated by
the Indemnitee pursuant to this Agreement to enforce the Indemnitee’s rights
hereunder.


(c) “Subsidiary” shall mean any entity of which the Company owns (either
directly or indirectly) either (i) a general partner, managing member or other
similar interest or (ii) (A) 50% or more of the voting power of the voting
capital equity interests of such Entity, or (B) 50% or more of the outstanding
voting capital stock or other voting equity interests of such entity.


12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will constitute an original and all of which together will
constitute a single agreement.




-5-



--------------------------------------------------------------------------------




13. Successors and Assigns. This Agreement will be binding upon the Company and
its respective successors and assigns, including any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger to which the Company (or any of its wholly owned subsidiaries) is a party
which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee will stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
 
14. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
will be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee will be entitled to be paid all court
costs and expenses, including reasonable attorneys’ fees, incurred by Indemnitee
in defense of such action (including with respect to Indemnitee’s counterclaims
and cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.


15. Choice of Law. This Agreement will be governed by and its provisions
construed in accordance with the laws of Bermuda, without application of the
conflict of law principles thereof.


16. Consent to Jurisdiction. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the superior court of
the State of California in and for the proper county (the “California Court”),
and not in any other state or federal court in the United States of America or
any court in any other country, (ii) consent to submit to the exclusive
jurisdiction of the California Court for purposes of any action or proceeding
arising out of or in connection with this Agreement, (iii) appoint, to the
extent such party is not otherwise subject to service of process in the State of
California, irrevocably Mike F. Chang of 475 Oakmead Parkway, Sunnyvale,
California 94085 as its agent in the State of California for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of California, (iv) waive any objection to the laying of venue of any
such action or proceeding in the California Court, and (v) waive, and agree not
to plead or to make, any claim that any such action or proceeding brought in the
California Court has been brought in an improper or inconvenient forum.


17. Severability. The provisions of this Agreement will be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence)


-6-



--------------------------------------------------------------------------------




are held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, and the remaining provisions will remain enforceable to the
fullest extent permitted by law. Furthermore, to the fullest extent possible,
the provisions of the Agreement (including without limitation each portion of
this Agreement containing any provision held to be invalid, void or otherwise
unenforceable, that is not itself invalid, void or unenforceable) will be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.


18. Subrogation. In the event of payment under this Agreement, the Company will
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who will execute all documents required and will do all acts that
may be reasonably necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.


19. Amendment and Termination. No amendment, waiver or termination of this
Agreement will be effective unless it is in writing signed by both the parties
hereto. No waiver of any of the provisions of this Agreement will be deemed to
be or will constitute a waiver of any other provisions hereof (whether or not
similar), nor will such waiver constitute a continuing waiver.


20. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, including the
previous form of indemnification agreement approved and adopted by the Board of
Directors.


21. No Construction as Employment Agreement. Nothing contained in this Agreement
will be construed as giving Indemnitee any right to be retained in the employ of
the Company or any of its subsidiaries or affiliated entities.


[SIGNATURE PAGE FOLLOWS]


-7-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
 
 
 
 
ALPHA AND OMEGA SEMICONDUCTOR LIMITED 





 
 
 
By:
____________________________
 
 
 
Name:
Mike F. Chang
 
 
 
 
Title:
 Chairman of the Board
 Chief Executive Officer
 
 
 




Address:


475 Oakmead Parkway
Sunnyvale, California 94085
Email: mchang@us.aosmd.com
Fax: (408) 830 - 9749
 
 



 
 
 
 
 
 
 
INDEMNITEE 




 
 
Signature:
___________________
 
Title:




 
 
Address:
[ ]


 
 



[Signature Page to Indemnification Agreement]

